 In the Matter of ALUMINUM COMPANY OF AMERICAandINTER-NATIONAL UNION, ALUMINUM WORKERS OF AMERICACase No. 8-649. , Decided July 8, 1938Aluminum Manufacturing Industry-Investigation of Representatives:contro-versy concerning representation of employees:controversy concerning appro-priate unit ; employer's refusal to. grant recognition of union until questionconcerning representation is determined byBoard-Unit Appropriate for Col-lectiveBargaining:production and maintenance employees,including scaleclerks, tally clerks, and timekeepers who are paid on an hourly basis and whoseduties are wholly confined to the factory buildings,but excluding other clericalemployees andsupervisors-Representattives:eligibility to participate in choice :persons who have seniority standing, though not at work at present time-Election Ordered-Certification of Representatives.Mr. George J. Bott,for the Board.Beaumont, Smith c• Harris,byMr. Albert E. Meder,of Detroit,Mich., for the Company.Mr. J. Alfred Wilmer,of Pittsburgh, Pa., for the Union.Mr. Richard H. Meigs,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 8, 1938, International Union, Aluminum Workers ofAmerica, herein called the Union, filed with the Regional Director forthe Seventh Region (Detroit, Michigan) a petition alleging that aquestion affecting commerce had arisen concerning the representationof, employees of Aluminum Company of America, Pittsburgh, Penn-sylvania, herein called the Company, at its Detroit, Michigan, plant,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On March 11, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it, and to provide for an appropriate hearing upon duenotice.8 N. L. R. B., No. 20.164 DECISIONS AND ORDERS165On March 11, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and upontheUnion.Pursuant to the notice, a hearing was held on March18 and 19, 1938, at Detroit, Michigan, before Bernard A. Clark, theTrial Examiner duly designated by the Board.The Board, theCompany, and the Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTL THE BUSINESS OF THE COMPANYAluminum Company of America, a Pennsylvania corporation, isengaged, together with approximately 17 subsidiaries, in the mining,reduction, refining, manufacturing, and fabricating of aluminum. Itowns and operates 13 plants throughout the United States.Thepresent proceeding involves only the plant of the Company at De-troit,Michigan, which engages principally in the fabrication ofmetallic aluminum into castings and extruded mouldings or shapes.During the 14 months' period ending February 1938, approxi-mately 10,800 tons of fabricated products were shipped from theDetroit plant.Approximately 25 per cent of this amount wasshipped out of the State of Michigan.Raw materials used in the manufacturing operations of this plantduring the same period aggregated 26,000 tons, variously composedof aluminum ingot, coal, fuel oil, iron, steel, alloying materials, etc.,having a total value of approximately $5,600,000.Approximately 77per cent of said raw materials were shipped to the plant from pointsoutside the State of Michigan.II.THE ORGANIZATIONINVOLVEDInternational Union, Aluminum Workers of America, Local 11, isa labor organization affiliated with the Committee for IndustrialOrganization.It admits to its membership all production andmaintenance workers, exclusive of supervisors and clerks, employedin the Company's plant at Detroit, Michigan. 166NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn December2, 1936, the Company entered into an agreement withvarious Aluminum Workers' locals affiliated with the American Fed-eration of Labor, herein called the A. F. of L. The agreement cov-ered six plants of the Company and its subsidiaries, and by its termswas to remain in effect "until November 1, 1937, and thereafter untilmodified after at least thirty (30) days notice."Thereafter,dissension arose betweenthe A. F. of L. and the afore-saidlocals, and in April 1937, a majority of the members of thelocals transferred their affiliation from the A. F. of L. to Interna-tionalUnion, Aluminum Workers of America. The Company wasnotified of this transfer of affiliation, and thereafter the terms of theA. F. of L. contract were extended to apply to the Union as therepresentative of its members in the plants previously covered bysaid contract.The Companyalsobargained with the Union as therepresentative of its members in several plants, including the Com-pany's Detroit, Michigan, plant, which had not been included in theA. F. of L. contract.,The evidence indicates that the terms of thecontract were voluntarily observed by the Company in such plants aswell as in those which had been specifically covered by the A. F. of L.contract.In a seriesof letters, the first of which was dated September 30,1937, the Union called the Company's attention to the fact that thecontract under which they had been bargaining would expire onNovember 1, 1937, and submitted a copy of a revised contract forconsideration.The letters also stated that the Union represented amajority of the employeesin allthe plants of the Company and itssubsidiaries, including the Detroit, Michigan, plant, and requestedthat the Company conduct all negotiations with the Union, exclu-sively.In reply, the Company refused to negotiate any agreementwith the Unionunless anduntil it has been established that, underthe Act, the employees of each plant have designated the Union astheir representative.%-We find that a questionhas arisenconcerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialI Local 11,of International Union,Aluminum Workers of America, was known as Local204, of United Automobile Workers of America prior to July 27, 1937. DECISIONS AND ORDERS167relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union claims that the production and maintenance employees,exclusive of supervisory and office employees, of the Company's plantat Detroit, Michigan, constitute a unit appropriate for the purposesof collective bargaining.The Union further claims that all clericalemployees who are paid on an hourly basis and whose duties arewholly confined to the factory buildings should be included, in theaforesaid unit.There are three such groups of clerks employed inthe Company's Detroit plant, namely : scale clerks, tally clerks, andtimekeepers.The Company concedes that the scale clerks can beproperly included within the unit, but insists that tally clerks andtimekeepers are confidential employees who should be excluded fromthe unit claimed by the Union to be appropriate. There is someevidence that in the past the Union has settled grievances of itsmembers from all three groups of clerks without objection from theCompany.An investigation of the duties of tally clerks and timekeepers re-veals that approximately 90 per cent of the employees at the Com-pany's Detroit plant work under a bonus system, i. e., a certain lengthof time is set by the Company as a standard for the performance ofeach job. If the employee completes it in less than the standard time,he receives a bonus in addition to his hourly rate of pay.Thus, inorder to determine the wages that are to be paid, two factors mustbe considered : time at the standard rate and bonus.Under thissystem it is the duty of tally clerks to record the number of pieces,or units, made by each employee and the time required to make them.These reports are then turned over to the timekeepers who allocatethem to the job numbers by which cost records are kept. The time-keepers also extend the hours each man works as computed from thetime cards.Ultimately the complete records reach the bonus depart-ment where the actual determination is made from the records ofboth tally clerks and timekeepers as to whether or not the standardnumber of pieces per hour has been exceeded, and where the amountdue to each employee is-computed.Although timekeepers and tally clerks require no special skill,act in no supervisory capacity, and perform the greater part of theirwork in the factory, their records are used to determine the hourlypay and bonuses of the men in the departments to which they areassigned.On this ground the Company claims that it must relyupon the integrity of said clerks and timekeepers, and that they are 168NATIONAL LABOR RELATIONS BOARDtherefore confidential employees and should be excluded from theappropriate unit.The Company's contention, however, is not per-suasive.The fact that greater reliance is placed upon the characterof this group of employees for integrity is not such a factor as willwarrant our denial of the Union's request to include them in thebargaining unit.We find that the production and maintenance employees at theCompany's Detroit, Michigan, plant, excluding clerks and super-visors, but including scale clerks, tally clerks, and timekeepers whoare paid on an hourly basis and whose duties are wholly confined tothe factory buildings, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESThe Union claims to represent a majority of the production andmaintenance employees in the ' Company's Detroit plant.At thehearing it introduced a list of members prepared from financial rec-ords of the Union. Two lists of the Company's employees were also,introduced, one prepared from the pay roll for the week endingSeptember 4,1937, and the other from the pay roll for the week endingFebruary 5, 1938.A comparison of these lists indicates that on Sep-tember 4, 1937, a period of peak employment, the Union had a clearmajority of the 659 production and maintenance workers then em-ployed.The Company's business at its Detroit plant has since fallenoff until, on February 5, 1938, it employed only 260 production andmaintenance workers, of which approximately 111 appear on theUnion's list as members in good standing and 40 as members delin-quent in payment of dues.There is some evidence that the Union has used coercive tactics inobtaining some of its members.We find that an election by secret ballot 'is necessary to resolvethe question concerning representation.The Union urges that, in the event of an election, September 4,1937, be selected as the date for determining eligibility to vote, claim-ing that the names of the men who have been laid off since that dateare retained in the Company's "dead" file to be called back in orderof their seniority when production warrants their reemployment, andfor this reason they are still to be considered as employees of theCompany. The Company claims that September 4, 1937, was a peakperiod of employment which will probably never occur again due tothe'fact that a new plant has been erected at Lafayette, Indiana, to DECISIONS AND ORDERS169serve the geographical area previously served by the Detroit plant.It further contends that the laid-off employees turned in their badges,that their cards are retained in the "dead" file for rehiring purposesonly, and that it does not consider them employees. It urges that, ifan election is held, the eligibility date of February 5, 1938, should beadopted as representing more accurately the number of men employedat present and to be employed in the future. 'The testimony of the Company's plant manager to the effect thatthe Detroit plant will never again employ as many men as were em-ployed on September 4, 1937, is conjectural at best. It was admittedat the hearing that, should production warrant it, the employees whohave been laid off since that date will be reemployed in accordancewith the Company's conceded policy of rehiring such employees inorder of their seniority as it appears on their cards which are re-tained in the "dead" file. It is evident, therefore, that these men,during the period in which they are laid off, retain an interest inworking conditions which may be determined at this factory. It isour opinion that all persons who were employees of. the Companywithin the appropriate unit during the pay-roll period ending Sep-tember 4, 1937, including those who, though not at work at the, pres-ent time, have seniority standing, are entitled to participate in theelection.We hold that all such persons shall be eligible to vote inthe election ordered herein.On the basis of* the above findings of fact, and upon the entirerecord in the proceeding, the Board makes the following :CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the-rep-resentation of employees of Aluminum Company of America at itsDetroit,Michigan, plant, within the meaning of Section9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company atitsDetroit,Michigan, plant, including scale clerks, tally clerks, andtimekeepers who are paidon anhourly basis and whose duties arewholly confined to the factory buildings, but excluding other clericalemployees and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- 170NATIONAL LABOR RELATIONS BOARDtions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDiiED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Aluminum Company of America, Detroit, Michigan, an elec-tion by secret ballot shall be conducted within fifteen (15) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among theproduction and maintenance employees of Aluminum Company ofAmerica at its Detroit, Michigan, plant, who were employed by itduring the pay-roll period ending September 4, 1937, including scaleclerks, tally clerks, and timekeepers who are paid on an hourly basisand whose duties are confined wholly to the factory, but excludingother clerical employees, supervisors, and any employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by International Union, AluminumWorkers of America, Local 11, affiliated with the Committee forIndustrial Organization, for the purposes of collective bargaining.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONJuly 19, 1938On July 8, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding, the election to be held within fifteen (15) daysfrom the date of the Direction, under the supervision of the RegionalDirector for the Seventh Region (Detroit, Michigan).A motion has been filed by International Union, Aluminum Work-ers of America, the petitioner herein, to defer the election.Weshall not pass on the said motion at this time.The Regional Direc-tor has informed the Board that additional time is necessary in whichto conduct the election and has recommended that the period desig-nated by the Board in its Direction be extended twenty ,(20) additionaldays.Upon the basis of the recommendation of the Regional Direc-tor, we shall defer the election as requested.The Board hereby amends its Direction of Election by striking outthe words "within fifteen (15) days" and substituting therefor thewords "within thirty-five (35) days."8 N. L. R. B., No. 20a. DECISIONS AND ORDERS[SAME TITLE]CERTIFICATION OF REPRESENTATIVESAugust 30, 1938171On July 8, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled case.The Direction of Election directed that an electionby secret ballot be conducted among the production and maintenanceemployees of Aluminum Company of America at its Detroit, Michi-gan, plant, who were employed by it during the pay-roll period end-ing September 4, 1937, including scale clerks, tally clerks, and time-keepers who are paid on an hourly basis and whose duties are con-fined wholly to the factory, but excluding other clerical employeesand supervisors and any employees who had since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by International Union, Aluminum Workers of America,Local 11, affiliated with the Committee for Industrial Organization,for the purposes of collective bargaining.On July 19, 1938, pursuantto the recommendation of the Regional Director, the Board issuedan Amendment to Direction of Election, postponing the election fortwenty (20) additional days.Pursuant to the Direction of Election and the Amendment toDirection of Election, an election by secret ballot was conducted onAugust 9, 1938, under the direction and supervision of Harold A.Cranefield, the Acting Regional Director for the Seventh Region(Detroit,Michigan).On August 10, 1938, the said Acting RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties an Intermediate Report on theelection.No objections or exceptions to the Intermediate Report havebeen filed by any of theparties.As to the balloting and its results, the Acting Regional Directorreportedas follows :Total number eligible to vote_______________________________680Total number of ballots cast________________________________464Total number of blank ballots_______________________________0Total number of void ballots________________________________3Total number of challenged ballots___________________________17Total number of votes in favor of International Union, Alumi-num Workers of America,Local No. 11, affiliated with theCommittee for Industrial Organization_____________________344Total number of votes against International Union, AluminumWorkers of America, Local No. 11. affiliated with the Com-omittee for Industrial Organization_________________________ 100 172NATIONAL LABOR RELATIONS BOARDBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that International Union, AluminumWorkers of America, Local No. 11, affiliated with the Committee forIndustrial Organization, has been designated and selected by a ma-jority of the production and maintenance employees of the Alumi-num Company of America at its Detroit, Michigan, plant, includingscale clerks, tally clerks, and timekeepers who are paid on an hourlybasis and whose 'duties are confined wholly to the factory, but ex-cluding other clerical employees and supervisors, as their represent-ative for the purpose of collective bargaining, and that, pursuantto Section 9 (a) of the Act, International Union, Aluminum Workersof America, Local No. 11, affiliated with the Committee for Indus-trialOrganization, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.MR. EDWIN S. SMITH took no part in the consideration of theabove Certification of Representatives.8 N. L. R. B., No. 20b.0